Motion Granted; Appeal Dismissed and Memorandum
Opinion filed November 18, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00921-CV
____________
 
NURAT ALLISON, Appellant
 
V.
 
MOSUDI ADEGBINDIN, Appellee
 

 
On Appeal from the 280th District Court
Harris County, Texas
Trial Court Cause No. 2010-32687
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed June 18, 2010.  On November 4, 2010, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Seymore, Boyce, and
Christopher.